Sears, Justice.
The appellant, Will David Appling, was tried and convicted by a jury of malice murder.1 The trial court sentenced Appling to life in prison. In his only enumeration of error, Appling contests the sufficiency of the evidence for the conviction of malice murder. We find the evidence sufficient and affirm the conviction and sentence.
Willie Fleming, a friend of Appling’s, testified that on May 10, 1993, he and Appling were sitting on a porch, with a group of friends, when Appling asked Fleming if he could borrow a gun which Fleming was holding, saying that his (Appling’s) gun was not “big enough.” Appling then grabbed the gun from Fleming and remarked that a car had just gone by in which Stacy Cunningham, the victim, might be riding. Appling then ran after the car, and a few minutes later Fleming heard three or four shots. Appling then ran back to his friends, dropped the gun, and kept running. The victim and Appling had been involved in previous violent disputes with each other.
The victim’s girl friend, an eyewitness to the shooting, testified that she and Cunningham had arrived at her mother’s house just *624before the shooting, that they went inside for ten or fifteen minutes, and that, as they were leaving, Appling shot Cunningham while Cunningham was opening the car door for her. Cunningham then got up and ran to a nearby trailer, while Appling continued to fire at him. Cunningham was shot at least three times in the chest and back and died as a result.
Decided April 29, 1996.
Lavender & Lavender, Robert W. Lavender, J. David Duffy, for appellant.
Lindsay A. Tise, Jr., District Attorney, Michael J. Bowers, Attorney General, Christopher S. Brasher, Assistant Attorney General, for appellee.
We find that, construed in the light most favorable to the verdict, the evidence was sufficient to allow a rational trier of fact to find Appling guilty of malice murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Moreover, the evidence was sufficient to authorize the jury to reject Appling’s assertions of self-defense and voluntary manslaughter.

Judgment affirmed.


All the Justices concur.


 The crime occurred on May 10, 1993. Appling was indicted on May 19, 1993. The guilty verdicts were filed on December 14, 1994, and the sentences were filed on December 14, 1994. Appling filed a motion for a new trial on December 21, 1994. The transcript was certified on May 2, 1995, and the trial court denied the motion for new trial on October 24, 1995. Appling filed his notice of appeal to the Court of Appeals on October 24,1995, and the Court of Appeals transferred the case to this Court on November 2, 1995. The case was docketed in this Court on November 8, 1995, and was submitted for decision on January 2, 1996.